     Case 3:18-cv-01526 Document 88 Filed 02/03/20 Page 1 of 3 PageID #: 517




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

JOHN BAXLEY, JR., ERIC L. JONES,
SAMUEL STOUT, AMBER ARNETT,
EARL EDMONDSON, JOSHUA HALL,
DONNA WELLS-WRIGHT,
ROBERT WATSON, HEATHER REED,
and DANNY SPIKER, JR.,
on their own behalf and on behalf
of all others similarly situated,

                       Plaintiffs,

v.                                                             Civ. Act. No. 3:18cv01526
                                                                      (Chambers, J.)

BETSY JIVIDEN, in her official capacity as
Commissioner of the WEST VIRGINIA
DIVISION OF CORRECTIONS AND
REHABILITATION, the WEST VIRGINIA
DIVISION OF CORRECTIONS AND
REHABILITATION, and SHELBEY SEARLS, in his
official capacity as the Superintendent of WESTERN
REGIONAL JAIL AND CORRECTIONAL FACILITY,

                       Defendants.

                  PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

       NOW COME the named Plaintiffs, by counsel, and pursuant to Federal Rules of Civil

Procedure 23(a) and 23(b)(2), move this Honorable Court to certify this proceeding as a class

action. 1 Based upon this motion, the complaint, and the authorities and principles discussed in

Plaintiffs’ Memorandum in Support of Plaintiffs’ Motion for Class Certification, Plaintiffs ask this

Court to certify a Plaintiff class for declaratory and injunctive relief, defined as follows:




1
 Plaintiffs file this preliminary motion for class certification while class discovery is ongoing to
uphold their responsibilities to aggressively pursue and protect the interests of the class. Plaintiffs
anticipate filing an amended motion for class certification as class discovery progresses, and do
not suggest that Defendants’ response is necessary prior to the deadlines set forth by this Court.
                                                  1
    Case 3:18-cv-01526 Document 88 Filed 02/03/20 Page 2 of 3 PageID #: 518




       All persons who were at any time on or after December 18, 2018, or who will be,
       admitted to a jail in West Virginia with a discernable, treatable medical and/or
       mental health problem.

       Plaintiffs further ask this Court to certify a Plaintiff subclass for declaratory and injunctive

relief, defined as follows:

       All persons who were at any time on or after December 18, 2018, or who will be,
       admitted to a jail in West Virginia who meet the definition of being a “qualified
       individual with a disability” under the ADA.

       As set forth in the accompanying Memorandum of Law in Support of Plaintiffs’ Motion

for Class Certification, the named Plaintiffs meet the requirements for certification of a class under

Federal Rule of Civil Procedure 23(a), including numerosity, common questions of law and fact,

common claims, and that “the representative parties will fairly and adequately protect the interests

of the class.” Moreover, this class is appropriate for certification under Federal Rule of Civil

Procedure 23(b)(2), as the defendant “has acted or refused to act on grounds that apply generally

to the class, so that final injunctive relief or corresponding declaratory relief is appropriate

respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2).

       Undersigned counsel also request to be appointed as counsel for the class pursuant to

Federal Rule of Civil Procedure 23(g), based upon the facts set forth in Plaintiffs’ Memorandum

in Support of Plaintiffs’ Motion for Class Certification, and in class counsel’s individual

supporting declarations. See Decl. of Lydia C. Milnes, attached as Ex. 1; and Decl. of Jennifer S.

Wagner, attached as Ex. 2.

       WHEREFORE, Plaintiffs, who bring this action to address widespread, systemic failures

by Defendants West Virginia Division of Corrections and Rehabilitation and Betsy Jividen,




                                                  2
    Case 3:18-cv-01526 Document 88 Filed 02/03/20 Page 3 of 3 PageID #: 519




Commissioner, to provide adequate, timely medical and mental health treatment to inmates in jail

facilities, respectfully request that this Court certify the class and subclass as stated above. 2

                                                        Respectfully submitted,

                                                        JOHN BAXLEY, JR., ERIC L. JONES,
                                                        SAMUEL STOUT, AMBER ARNETT,
                                                        EARL EDMONDSON, JOSHUA HALL,
                                                        DONNA WELLS-WRIGHT, ROBERT
                                                        WATSON, HEATHER REED, and
                                                        DANNY SPIKER, JR., on behalf of
                                                        themselves and others similarly situated,

                                                        By Counsel:


/s/ Lydia C. Milnes
Lydia C. Milnes (State Bar No. 10598)
Jennifer S. Wagner (State Bar No. 10639)
Mountain State Justice, Inc.
325 Willey Street
Morgantown, WV 26505
Phone: (304) 326-0188
Facsimile: (304) 326-0189
lydia@msjlaw.org
jennifer@msjlaw.org
Counsel for Plaintiffs




2
  Plaintiffs’ complaint additionally raises claims relating to the conditions at Western Regional Jail
and Correctional Facility, designated in the complaint as the “Class B” claim. Plaintiffs will seek
certification of that class in a separately filed motion. The instant motion seeks class certification
strictly of the “Class A” and the “Class A Subclass” claims.
                                                   3
